UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53619 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 9,905,313 shares of common stock issued and outstanding as of May 1, 2012. TABLE OF CONTENTS Page PART I Item 1. Consolidated Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to Consolidated Financial Statements(unaudited) F-4 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 3 Item 3. Quantitative And Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 PART II Item 1. Legal Proceedings 19 Item 1A: Risk Factors 19 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 PART I – FINANCIAL INFORMATION Item 1. Financial Statements VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (UNAUDITED) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable- related party Inventory Prepaid expenses Total current assets Noncurrent assets Licensing agreement, net Fixed assets, net Deferred federal income tax Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accounts payable-related party Deposits Total current liabilities Long-term liabilities Deferred federal income tax Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 4,393,108 and 4,426,639issued and outstanding at March 31, 2012 andDecember 31, 2011, respectively 4,393 4,427 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 9,469,707 and9,414,926 issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $
